Criminal Case Cover Sheet                                                                                                           U.S. District Court
                                                      FILED: REDACTED


Place of Offense:                     ^ Under Seal                                                       Judge Assigned:       The Hon. T.S. Ellis, !


City:                                   Superseding Indictment: yes - second superseding                 Criminal No.          I:18crl23


County: Fairfax                         Same Defendant:             yes                                  New Defendant:        no




                                        Magistrate Judge Case No.                                        Arraignment Date: 2/28/19

                                        Search Warrant Case No.                                          R.20/R.40 From:

Defendant information:


Defendant Name: Oscar Contreras Aguilar                        Aiias(es): Atrevido                       □ Juvenile FBI No.

Address:              Virgin ia Beach Jail

Employment:

Birth Date: XX/XX/97           SSN:                         Sex:     Male            Race:    Hispanic            Nationality:      E l Saivador


Place of Birth: El Salvador          Heightj         Weight:                Hair: Brown       Eyes:   Brown       Scars/Tattoos


1^ Interpreter Language/Dialect: [Spanish                                         Auto Description:

Location/Status:


Arrest Date:   January 29,2018           ^ Already in Federal Custody as oE          January 29,2018                 in:



□ Already in State Custody               n On Pretrial Release               □ Not in Custody

□ Arrest Warrant Requested               □ Fugitive                          □ Summons Requested

□ Arrest Warrant Pending                 □ Detention Sought                  □ Bond
Defense Counsel information:


Name:      Michael Arif and Jon Sheldon                            ^ Court Appointed            Counsel Conflicts:   see conflict letter


Address:   3975 University Drive, #360, Fairfax, VA 22030          []] Retained

Phone:     (703) 323-1200                                          □ Public Defender                                       Federal Public Conflicted Out

U.S. Attorney Information:


AUSA(s): Rebeca H. Bellows, Alexander Blanchard                              Phone: (703) 299-3748,3818              Bar No.

Complainant Aaencv - Address & Phone No. or Person & Title:


TFO Raymond Betts and FBI Special Agents Paul Fisher and Carlos Fontanez
U.S.C. Citations:       Code/Section                   Offense Charged                                Countfs)             Capltal/Felonv/IVIisd./Pettv


  Set 1:            18 use 1959(a)(5)          conspto kidnap and murder - racket         2                                 felony

  Set 2:            18 use 1201(c)             conspiracy to kidnap                       4                                 felony

  Date:             February 21,2019           AUSA Signature:                                                               may be continued on reverse
 District Court Case Number(to be filled by deputy clerk):
U.S.C. Citations:      Code/Section              Offense Charged                  Countis)   Capitai/Feiony/Misd./Pettv

  Set 3:            18 use 1959(a)(1)&2   murder In aid of racketeering   6                  capital


  Set 4:            18USC1201(a){1)&2     kidnapping resulting in death   8                  capital


  Sets:


  Set 6:


  Set 7:


  Sets:


  Set 9:


  Set 10:


  Set 11:


  Set 12:


  Set 13:


  Set 14:


   Set 15:


   Set 16:


   Set 17:


   Set 18:


   Set 19:


   Set 20:


   Set 21:


   Set 22:


   Set 23:


   Set 24:


   Set 25:




                                           J'rihtFprrH                        Reset Form
Criminal Case Cover Sheet                                                                                                          U.S. District Court
                                                     FILED: REDAaED


Place of Offense;                       ^ Under Seal                                                    Judge Assigned:       The Hon.T.S. Ellis, III


City:                                   Superseding Indictment: yes - second superseding                Criminal No.          l:18crl23



County: Fairfax                         Same Defendant:              yes                                New Defendant:        no



                                        Magistrate Judge Case No.                                       Arraignment Date: 2/28/19

                                        Search Warrant Case No.                                         R.20/R.40From:

Defendant Information:


Defendant Name: Elmer Zelaya Martinez                          Allas(es); Killer                        □ Juvenile FBI No.

Address:               Northern Neck Regional Jail

Employment:

Birth Date: xx/xx/90           SSN:                       Sex:       Male            Race:   Hispanic            Nationality:      El Salvador


Place of Birth: El Salvador          Height:         Weight:                Hair: Brown      Eyes:   Brown       Scars/Tattoos:


^ Interpreter Language/Dialect: [Spanish                                           Auto Description:

Location/Status;


Arrest Date:                             ^ Already In Federal Custody as of:                                        in:



□ Already In State Custody               Q On Pretrlal Release               □ Not In Custody

□ Arrest Warrant Requested               O Fugitive                          □ Summons Requested

□ Arrest Warrant Pending                 □ Detention Sought                  □ Bond
Defense Counsel Information:


Name:      Rob Jenkins and Manuel Leiva                            ^ Court Appointed           Counsel Conflicts:   see conflict letter


Address: 1010 Cameron Street, Alexandria, VA 22314                 n Retained

Phone:     (703) 309-0899, (703) 352-6400                          □ Public Defender                                      Federal Public Conflicted Out

U.S. Attorney Information:


AUSA(s): Rebeca H. Bellows, Alexander Blanchard                               Phone: (703)299-3748,3818             Bar No.

Complainant Agency - Address & Phone No. or Person & Title:

TFO Raymond Betts and FBI Special Agents Paul Fisher and Carlos Fontanez
U.S.C. Citations:       Code/Section                  Offense Charged                                Countfs)             Capital/Felony/IVIisd./Pettv

  Setl:             18 use 1959(a)(5)          consp to kidnap and murder - racket        1 and 2                          felony

  Set 2:            18 use 1201(c)             conspiracy to kidnap                       3 and 4                          felony

  Date:             February 21,2019           AUSA Signatured                                                              may be continued on reverse
 District Court Case Number(to be filled by deputy clerk):
U.S.C. Citations:   Code/Section              Offense Charoed                    Countfs)   Capital/Felonv/IVIisd./Pettv

  Set 3:        18 use 1959(a)(1)& 2   murder in aid of racketeering   5 and 6              capital

  Set 4:        18USC1201(a)(1)&2      kidnapping resulting in death   7 and 8              capital

  Set 5:


  Set 6:


  Set 7:


  Set 8:


  Set 9:


  Set 10:


  Set 11:


  Set 12:


  Set 13:


  Set 14:


  Set 15:


  Set 16:


  Set 17:


  Set 18:


  Set 19:


  Set 20:


  Set 21:


  Set 22:


  Set 23:


  Set 24:


  Set 25:




                                       ^^RnntFofm                       R^sit Fofrh'
Criminal Case Cover Sheet                                                                                                           U.S. District Court
                                                       FILED: REDACTED


Place of Offense;                       ^ Under Seal                                                     Judge Assigned:       The Hon.T.S. Ellis, III


City:                                   Superseding Indictment: yes - second superseding                 Criminal No.          l:18crl23


County: Fairfax                         Same Defendant:              yes                                 New Defendant:        no




                                        Magistrate Judge Case No.                                        Arraignment Date: 2/28/19

                                        Search Warrant Case No.                                          R. 20/R.40 From:

Defendant information:


Defendant Name: Ronald Herrera Contreras                        Allas(es): Espeedy                       □ juvenile FBI No,

Address:               North ern Neck Regional Jail or Alexandria Detention Center

Employment:

Birth Date: XX/XX/98            SSN:                        Sex:     Male            Race:    Hispanic             Nationality:     El Salvador


Place of Birth: El Salvador          Height: 1        Weight:               Hair: Brown       Eyes:    Brown       Scars/Tattoos


^ Interpreter Language/Dialect: [spanish                                         Auto Description:

Location/Status:


Arrest Date:   July 2,2018               ^ Already in Federal Custody as of          Jul 2,2018                      in:   Alexandria


Q Already in State Custody               [3 On Pretrial Release              □            Custody

□ Arrest Warrant Requested               □ Fugitive                          □ Summons Requested

□ Arrest Warrant Pending                 □ Detention Sought                  □ Bond

Defense Counsel Information:


Name:      Lana Manitta, Esq.                                       ^ Court Appointed           Counsel Conflicts:   see conflict letter


Address:   500 Montgomery St., Suite 600, Alexandria, VA 22314      □ Retained

Phone:     703-591-^507                                             □ Public Defender                                      Federal Public Conflicted Out

U.S. Attorney Information:


AUSA(s): Rebeca H. Bellows, Alexander Blanchard                              Phone: (703) 299-3748,3818              Bar No.


Complainant Agency - Address & Phone No. or Person & Title:

TFO Raymond Betts and FBI Special Agents Paul Fisher and Carlos Fontanez
U.S.C. Citations:       Code/Section                    Offense Charged                                Count(s)            Caoital/Felonv/Misd./Pettv


  Set 1:            18 use 1959(a)(5)            consp to kidnap and murder - racket         1 and 2                        felony

  Set 2:            18 use 1201(c)               conspiracy to kidnap                        3 and 4                        felony

  Date:             February 21,2019             AUSA Signature:                                                             may be continued on reverse
 District Court Case Number(to be filled by deputy clerk);
U.S.C. Citations;      Code/Section               Offense Charged                    Count(s)   Capital/Felony/Misd./Pettv

  Set 3:            18 use 1959(a)(1)& 2   murder in aid of racketeering   5 and 6              capital


  Set 4:            18 use 1201(a)(1)&2    kidnapping resulting in death   7 and 8              capital


  Set 5:


  Set 6:


  Set 7:


  Set 8:


  Set 9:


  Set 10:


  Set 11:


  Set 12:


  Set 13:


  Set 14:


  Set 15:


  Set 16:


  Set 17:


  Set 18:


   Set 19:


   Set 20:


   Set 21:


   Set 22:


   Set 23:


   Set 24:


   Set 25:




                                             Print Form                     ■jRies^Fpfm;
Criminal Case Cover Sheet                                                                                                          U.S. District Court
                                                     FILED: REDAaED


Place of Offense;                       ^ Under Seal                                                    Judge Assigned:       The Hon.T.S. Ellis, !


City:                                   Superseding Indictment: yes - second superseding                Criminal No.          I:18cr123


County: Fairfax                         Same Defendant:             yes                                 New Defendant:        no




                                        Magistrate Judge Case No                                        Arraignment Date: 2/28/19


                                        Search Warrant Case No.                                         R.20/R.40 From:

Defendant Information:


Defendant Name: Henry Zelaya          Martinez                Alias{es); Certero                        □ juvenile FBI No.

Address:               Alexa ndria Detention Center


Employment:

Birth Date: xx/xx/93           SSN:                        Sex:     Male             Race:   Hispanic            Nationality E l Salvador

Place of Birth: El Salvador          Height:        Weight:                Hair: Brown       Eyes:   Brown       Scars/Tattoos


^ Interpreter Language/Dialect: | Spanish                                          Auto Description:

Location/Status:


Arrest Date: Nov 18,2018                 ^ Already In Federal Custody as of:         Nov 19,2018                    in:   Alexandria


□ Already in State Custody               □ On Pretrial Release              □ Not in Custody

Q Arrest Warrant Requested               O Fugitive                         □ Summons Requested

□ Arrest Warrant Pending                 □ Detention Sought                 n Bond
Defense Counsel Information:


Name:      Russell Twist and Joe King                             ^ Court Appointed            Counsel Conflicts:   see conflict letter


Address: 2111 Wilson Boulevard, Arlington, VA 22201               □ Retained

Phone:     (703) 947-0963. (703) 683-7070                         □ Public Defender                                       Federal Public Conflicted Out

U.S. Attorney Information:

AUSA(s): Rebeca H. Bellows, Alexander Blanchard                             Phone: (703) 299-3748,3818              Bar No.

Complainant Agency - Address & Phone No. or Person & Title:

TFO Raymond Betts and FBI Special Agents Paul Fisher and Carlos Fontanez
U.S.C. Citations:       Code/Section                  Offense Charged                                Countfs)             Capital/Felonv/Misd./Pettv

  Set 1:            18 use 1959(a)(5)          conspto kidnap and murder - racket         1 and 2                          felony

  Set 2:            18 use 1201(c)             conspiracy to kidnap                       3 and 4                          felony

  Date:             February 21,2019           AUSA Signature:                                                              may be continued on reverse
 District Court Case Number(to be filled by deputy clerk):
U.S.C. Citations:      Code/Section            Offense Charged                    Count(s)   Capitai/Felonv/lVlisd./Pettv

  Set 3:        18 USC1959(a)(1)&2      murder in aid of racketeering   5 and 6              capital


  Set 4:            18USC1201(a)(1)&2   kidnapping resulting in death   7 and 8               capital


  Set 5:


  Set 6;


  Set 7:


  Set 8;


  Set 9:


  Set 10:


  Set 11:


  Set 12:


  Set 13:


  Set 14:


  Set 15:


  Set 16:


  Set 17:


  Set 18:


  Set 19:


   Set 20:


   Set 21:


   Set 22:


   Set 23:


   Set 24:


   Set 25:




                                          Print Fofhri                   Rds^t Form
Criminal Case Cover Sheet                                                                                                       U.S. District Court
                                                     FILED: REDACTED


Place of Offense:                       ^ Under Seal                                                 Judge Assigned:       The Hon.T.S. Ellis,


City:                                   Superseding Indictment: yes - second superseding             Criminal No.          1:18crl23



County: Fairfax                         Same Defendant:             yes                              New Defendant:        no




                                        Magistrate Judge Case No.                                    Arraignment Date: 2/28/19

                                        Search Warrant Case No.                                      R. 20/R.40 From:

Defendant Information:


Defendant Name: Yonathan         Melgar Martinez              Alias(es): Oso                         Q Juvenile FBI No.

Address:               Alexa ndria Detention Center


Employment:

Birth Date: xx/xx/96           SSN:                         Sex:    Male          Race:   Hispanic             Nationality: El Salvador

Place of Birth: El Salvador          Height:        Weight:                Hair: Brown    Eyes: Brown          Scars/Tattoos


^ Interpreter Language/Dialect:[Spanish                                         Auto Description:

Location/Status:


Arrest Date: 5/23/2018                   ^ Already In Federal Custody as of:       5/23/2018                     in:   Alexandria, VA


□ Already in State Custody               Q On Pretrial Release              □ Not in Custody

□ Arrest Warrant Requested               □ Fugitive                         □ Summons Requested

□ Arrest Warrant Pending                 □ Detention Sought                 □ Bond
Defense Counsel Information:


Name:      Alan Yamamoto, Ed Ungvarsky                             ^ Court Appointed        Counsel Conflicts:   see conflict letter


Address:   643 S. Washington Street, Alexandria, VA 22314          □ Retained

Phone:     (703) 684-4700, (571) 207-9710                          □ Public Defender                                   Federal Public Conflicted Out

U.S. Attorney Information:

AUSA(s): Rebeca H. Bellows, Alexander Blanchard                             Phone: (703) 299-3748,3818           Bar No.

Complainant Agency - Address & Phone No. or Person & Title:

 TFO Raymond Belts and FBI Special Agents Paul Fisher and Carlos Fontanez
U.S.C. Citations:       Code/Section                  Offense Charged                           Countfs)               Capital/Felonv/Misd./Pettv

  Sell:             18 use 1959(a)(5)          conspto kidnap and murder - racket                                       felony

  Set 2:            18 use 1201(c)             conspiracy to kidnap                                                     felony

  Date:             February 21,2019           AUSA Signature:                                                           may be continued on reverse
District Court Case Number(to be fiiied by deputy clerk):
                  Code/Section               Offense Charaed                      Countfsl   CaDital/Felony/Wlisd./Pettv


Set 3:        18 use 1959(a)(1)& 2    murder in aid of racketeering       6                  capital


Set 4:        18 use 1201(a)(1)&2     kidnapping resulting in death       8                  capital


Sets:


 Set 6:


 Set 7:


 Set 8:


 Set 9:


 Set 10:


 Set 11:


 Set 12:


 Set 13:


 Set 14:


 Set 15:


 Set 16:


 Set 17:


 Set 18:


 Set 19:


 Set 20:

                                                                      ■



 Set 21:


 Set 22:


 Set 23:


 Set 24:


 Set 25:




                                        Print Form                            Resbt Form
Criminal Case Cover Sheet                                                                                                          U»S. District Court
                                                     FILED: REDAaED


Place of Offense:                       ^ Under Seal                                                    Judge Assigned:       The Hon.T.S. Ellis,

City:                                   Superseding Indictment: yes - second superseding                Criminal No.          l:18crl23


County: Fairfax                         Same Defendant:            yes                                  New Defendant:        no



                                        Magistrate Judge Case No                                        Arraignment Date: 2/28/19

                                        Search Warrant Case No.                                         R.20/R.40 From:

Defendant Information:


Defendant Name: Pablo Miguel Velasco Barrera                  Alias{es): Oscuro                         □ Juvenile FBI No.

Address:              Alexa ndria Detention Center


Employment:

Birth Date: xx/xx/1998         SSN:                        Sex:     Male            Race:    Hispanic            Nationality       E l Salvador


Place of Birth: El Salvador          Height:        Weight:                Hair: Brown       Eyes:    Brown      Scars/Tattoos


^ interpreter Language/Dialect: [spanish                                          Auto Description:

Location/Status:


Arrest Date: Jun13,2018                  ^ Already in Federal Custody as of:        Jun 13,2018                     in:   Alexandria, VA


IT] Already in State Custody             □ On Pretrial Release              □ Not in Custody

□ Arrest Warrant Requested               □ Fugitive                         □ Summons Requested

□ Arrest Warrant Pending                 □ Detention Sought                 □ Bond
Defense Counsel Information:


Name:      Harry Dennis and Paul Vangellow                        ^ Court Appointed            Counsel Conflicts:   see conflict letter


Address: 2045 15th Street N., Arlington, VA 22201                 □ Retained

Phone:     703-248-0626,703-241-0506                              □ Public Defender                                       Federal Public Conflicted Out

U.S. Attorney Information:

AUSA(s): Rebeca H. Bellows, Alexander Blanchard                             Phone: (703) 299-3748,3818              Bar No.

Complainant Agency - Address & Phone No. or Person & Title;

TFO Raymond Betts and FBI Special Agents Paul Fisher and Carlos Fontanez
U.S.C. Citations;       Code/Section                  Offense Charged                                 Count(s)            CaDital/Felony/lVlisd./Pettv

  Setl:             18 use 1959(a)(5)          consp to kidnap and murder - racket          1 and 2                        felony

  Set 2:            18 use 1201(c)             conspiracy to kidnat
                                                              :idnaD                        3 and 4                        felony

  Date:             February 21,2019           AUSA Signature:                                                              may be continued on reverse
 District Court Case Number(to be fiiied by deputy clerk):
U.S.C.Citations;      Code/Section               Offense Charged                    Count(s)   Capital/Felonv/IVlisd./Pettv

  Set 3:       18 use 1959(a)(1)& 2       murder in aid of racketeering   5 and 6              capital

  Set 4:           18 use 1201(a)(1)& 2   kidnapping resulting in death   7 and 8               capital


  Sets:


  Set 6:


  Set 7:


  Set 8:


  Set 9:


  Set 10:


  Set 11:


  Set 12:


  Set 13:


  Set 14:


  Set 15:


  Set 16:


  Set 17:


  Set 18:


  Set 19:


  Set 20:


  Set 21:


  Set 22:


  Set 23:


  Set 24:


  Set 25:




                                            Print Form                      Reset Form
Criminal Case Cover Sheet                                                                                                       U.S. District Court
                                                     FILED; REDAOED


Place of Offense:                       ^ Under Seal                                                 Judge Assigned:       The Hon. T.S. Ellis,


City:                                   Superseding Indictment: yes - second superseding             Criminal No.          l:18crl23



County: Fairfax                         Same Defendant:             yes                              New Defendant:        no




                                        Magistrate Judge Case No.                                    Arraignment Date: 2/28/19

                                        Search Warrant Case No.                                      R.20/R.40From:

Defendant Information:


Defendant Name: Anderson Villatoro Rivera                     Alias{es); Enterrador                  □ Juvenile FBI No.

Address:               Alexa ndria Detention Center


Employment;

Birth Date: xx/xx/96           SSN:                         Sex:    Male          Race:   Hispanic            Nationality:      El Salvador


Place of Birth: El Salvador          Height:        Weight:                Hair: Brown    Eyes:   Brown       Scars/Tattoos:


^ Interpreter Language/Dialect: [spanish                                        Auto Description:

Location/Status:


Arrest Date: 5/23/2018                   ^ Already in Federal Custody as of:       5/23/2018                     in:   Alexandria, VA


□ Already in State Custody               Q On Pretrial Release              □ Not in Custody

□ Arrest Warrant Requested               □ Fugitive                         □ Summons Requested

□ Arrest Warrant Pending                 □ Detention Sought                 □ Bond
Defense Counsel Information:


Name:      Jeffrey Zimmerman and Joni Robin                        ^ Court Appointed        Counsel Conflicts:   see conflict letter


Address: 108 North Alfred Street, Alexandria, Virginia             □ Retained

Phone:     703-548-8911,703-349-1111                               n Public Defender. ■                                Federal Public Conflicted Out

U.S. Attorney information:


AUSA(s): Rebeca H. Bellows, Alexander Blanchard                             Phone: (703) 299-3748,3818           Bar No.

Complainant Aaencv- Address & Phone No. or Person & Title:

TFO Raymond Betts and FBI Special Agents Paul Fisher and Carlos Fontanez
U.S.C. Citations:       Code/Section                     Offense Charged                          Countfs)             Capital/Felonv/IVIisd./Pettv

  Setl:             18 use 1959(a)(5)          conspto kidnap and murder - racket                                       felony


  Set 2:            18 use 1201(c)             conspiracy to kidnap                                                     felony

  Date:             February 21,2019           AUSA Signature:                                                           may be continued on reverse
     District Court Case Number(to be filled by deputy clerk):
    U.S.C. Citations:      Code/Section               Offense Charged              Count(s)   Capita[/Felonv/Misd./Pettv

      Set 3:        18 use 1959(a)(1)& 2       murder in aid of racketeering                  capital


      Set 4:            18 use 1201(a)(1)& 2   kidnapping resulting in death                  capital


i     Sets:

      Set 6:


      Set 7:


      Sets:


      Set 9:


      Set 10:


      Set 11:


      Set 12:


      Set 13:


       Set 14:


       Set 15:


       Set 16:


       Set 17:


       Set 18:


       Set 19:


       Set 20:


       Set 21:


       Set 22:


       Set 23:


i      Set 24:

       Set 25:




                                                 Print Forhn                   Reset Form
Criminal Case Cover Sheet                                                                                                          U.S. District Court
                                                      FILED; REDACTED


Place of Offense;                       ^ Under Seal                                                  Judge Assigned;         The Hon.T.S. Ellis,


City:                                   Superseding Indictment: yes - second superseding              Criminal No.            l:18cr123


County: Fairfax                         Same Defendant:             yes                               New Defendant:          no



                                        Magistrate Judge Case No.                                     Arraignment Date; 2/28/19

                                        Search Warrant Case No.                                       R. 20/R.40 From:

Defendant Information;


Defendant Name: Francisco Avila Avalos                        Alias(es): Picador,Punche               □ Juvenile FBI No.

Address;               Alexa ndria Detention Center


Employment

Birth Date; xx/xx/97           SSN;                        Sex;     Male           Race:   Hispanic             Nationality: El Salvador

Place of Birth; El Salvador          Height:        Weight:                Hair: Brown     Eyes:   Brown        Scars/Tattoos


^ Interpreter Language/Dialect: [spanish                                        Auto Description:

Location/Status;


Arrest Date; 5/23/2018                   ^ Already in Federal Custody as oft       5/23/2018                        in:   Alexandria, VA


□ Already in State Custody               □ On Pretrial Release              Q Not in Custody

□ Arrest Warrant Requested               □ Fugitive                         □ Summons Requested

□ Arrest Warrant Pending                 □ Detention Sought                 n Bond

Defense Counsel information;


Name;      Chong Park and Elita Amato                             ^ Court Appointed            Counsel Conflicts:   see conflict letter


Address: 108-E South Street, SE, Leesburg, VA 20175               Q Retained

Phone:     703-443-0001,703-522-5900                              □ Public Defender                                       Federal Public Conflicted Out

U.S. Attorney Information;

AUSA(s); Rebeca H. Bellows, Alexander Blanchard                             Phone; (703) 299-3748,3818              Bar No.

Complainant Aaencv- Address & Phone No. or Person & Title:

TFO Raymond Betts and FBI Special Agents Paul Fisher and Carlos Fontanez
U.S.C. Citations:       Code/Section                  Offense Charged                              Countfs)               Capital/Felony/Misd./Pettv

  Set 1:            18 use 1959(a)(5)          consp to kidnap and murder - racket       1,2                               felony

  Set 2:            18 use 1201(c)             conspiracy to kidnap                      3.4                               felony

  Date:             February 21,2019           AUSA Signature:                                                              may be continued on reverse
 District Court Case Number(to be filled by deputy clerk):
                                                                             Countfs)   Capital/Felonv/IVlisd./Pettv
U.S.C.Citations:      Code/Section            Offense Charged

  Set 3;       18 use 1959(a)(1)&2     murder In aid of racketeering   5,6               capital


  Set 4:           18USC1201(a)(1)&2   kidnapping resulting in death   7,8               capital


  Set 5:


  Set 6:


  Set 7:


  Sets:


  Set 9:


  Set 10:


  Set 11:


  Set 12:


  Set 13;


  Set 14:


   Set 15:


   Set 16:


   Set 17:


   Set 18:


   Set 19:


   Set 20:


   Set 21:


   Set 22:


   Set 23:


   Set 24:


   Set 25:




                                        "Print Form                      Reiset Form
Criminai Case Cover Sheet                                                                                                        U.S. District Court
                                                     FILED: REDAaED


Place of Offense:                       ^ Under Seal                                                  Judge Assigned:       The Hon.T.S. Ellis,

City:                                   Superseding Indictment: yes - second superseding              Criminal No.          1:18crl23


County: Fairfax                         Same Defendant:             yes                               New Defendant:        no



                                        Magistrate Judge Case No.                                     Arraignment Date: 2/28/19

                                        Search Warrant Case No.                                       R. 20/R.40From:

Defendant Information;


Defendant Name: Fredys Baires Abarca                          Alias(es): Li! Clandestino              □ Juvenile FBI No.

Address:               Alexa ndria Detention Center


Employment:

Birth Date: x/xx/97            SSN:                        Sex:     Male           Race:   Hispanic            Nationality: El Salvador

Place of Birth: El Salvador          Height:        Weight:                Hair: Brown     Eyes:   Brown       Scars/Tattoos


   Interpreter Language/Dialect: [spanish                                       Auto Description:

Location/Status:


Arrest Date:   May 23,2018               ^ Already in Federal Custody as of:       May 23,2018                    in:   Alexandria, VA


□ Already in State Custody               []] On Pretrial Release            □ Not in Custody

□ Arrest Warrant Requested               □ Fugitive                         Q Summons Requested

□ Arrest Warrant Pending                 □ Detention Sought                 □ Bond
Defense Counsel Information:


Name:      Dan Lopez and Bernadette Donovan                        ^ Court Appointed         Counsel Conflicts:   see conflict letter


Address: 1921 Gallows Road, Suite750, Tysons Corner, VA            □ Retained

Phone:     703-883-0880,1-800-428-5214                             □ Public Defender                                    Federal Public Conflicted Out

U.S. Attorney Information:

AUSA(s): Rebeca H. Bellows, Alexander Blanchard                             Phone: (703) 299-3748,3818            Bar No.

Complainant Agency - Address & Phone No. or Person & title:

TFO Raymond Betts and FBI Special Agents Paul Fisher and Carlos Fontanez
U.S.C. Citations:       Code/Section                  Offense Charged                              Count(s)             Capital/Felonv/IVIisd./Pettv

  Setl:             18 use 1959(a)(5)          consp to kidnap and murder - racket                                       felony

  Set 2:            18 use 1201(c)             conspiracy to kidnap                                                      felony

  Date:             February 21,2019           AUSA Signature:                                                            may be continued on reverse
 District Court Case Number(to be filled by deputy clerk):
U.S.C. Citations:      Code/Section              Offense Charged                   Countfs)   Capital/Fe1onv/Mlsd./Pettv


  Set 3:        18 USC1959(a)(1)&2        murder in aid of racketeering   6                   capital


  Set 4:            18 use 1201(a)(1)&2   kidnapping resulting in death   8                   capital


  Set 5:


  Set 6:


   Set 7:


  Sets:


   Set 9:


   Set 10:


   Set 11:


   Set 12:


   Set 13:


   Set 14:


   Set 15:


   Set 16:                                                                     ■




   Set 17:


   Set 18:


   Set 19:


   Set 20:


   Set 21:


   Set 22:


   Set 23;


   Set 24:


   Set 25:




                                          V iPrlht Form:                      ResetForm
Criminal Case Cover Sheet                                                                                                          U«S. District Court
                                                     FILED: REDACTED


Place of Offense!                       ^ Under Seal                                                    Judge Assigned:         The Hon.T.S. Ellis, I


City:                                   Superseding Indictment: yes - second superseding                Criminal No.            1:18crl23


County: Fairfax                         Same Defendant;             no                                  New Defendant:          yes


                                        Magistrate Judge Case No 1:19mj43                               Arraignment Date: 2/28/19

                                        Search Warrant Case No.                                         R.20/R.40 From:

Defendant Information:


Defendant Name: Duglas Ramirez Ferrera                        Aiias(es): Mortal, Darwin                 □ juvenile FBI No,

Address:               Alexa ndria Detention Center


Employment:

Birth Date: xx/xx/97           SSN:                        Sex:       Male           Race:   Hispanic             Nationality:     El Salvador


Place of Birth: El Salvador          Height:        Weight:                  Hair: Brown     Eyes:   Brown        Scars/Tattoos:


^ Interpreter Language/Dialect: [spanish                                          Auto Description:

Location/Status:


Arrest Date;   January 24,2019           ^ Already In Federal Custody as of:         January 24,2019                  in:   Alexandria, VA


n Already In State Custody               Q On Pretrial Release                [[] Not In Custody

□ Arrest Warrant Requested               □ Fugitive                           □ Summons Requested

□ Arrest Warrant Pending                 □ Detention Sought                   □ Bond
Defense Counsel Information:


Name:      Pleasant Brodnax and Michael Chick                     ^ Court Appointed              Counsel Conflicts:   see conflict letter


Address:   1701 Pennsylvania Ave., #200, Washington DC 20006      □ Retained

Phone:     202-462-1100,571-276-8279                              Q Public Defender                                         Federal Public Conflicted Out

U.S. Attorney Information:

AUSA(s): Rebeca H. Bellows, Alexander Blanchard                               Phone: (703) 299-3748,3818              Bar No.

Complainant Agency - Address & Phone No. or Person & Title:

TFO Raymond Betts and FBI Special Agents Paul Fisher and Carlos Fontanez
U.S.C. Citations;       Code/Section                  Offense Charged                                Countfs)               CaDital/Felonv/Misd./Pettv


  Set 1:            18 use 1959(a)(5)          consp to kidnap and murder - racket         1,2                               felony

  Set 2:            18 use 1201(c)             conspiracy to kidnap                        3,4                               felony

  Date:             February 21,2019           AUSA Signature:                                                                may be continued on reverse
 District Court Case Number(to be filied by deputy cierk):
U.S.C. Citations;   Code/Section              Offense Charged                Count(s)     Capital/Felonv/lViisd./Pettv

  Set 3:        18 use 1959(a)(1)& 2   murder in aid of racketeering   5,6                capital


  Set 4:        18 use 1201(a)(1)& 2   kidnapping resulting in death   7,8                 capital


  Set 5:


  Set 6:


  Set 7:


  Set 8:


  Set 9:


  Set 10:


  Set 11:


  Set 12:


   Set 13:


   Set 14:


   Set 15:


   Set 16:


   Set 17:


   Set 18:


   Set 19:


   Set 20:


   Set 21:


   Set 22:


   Set 23:


   Set 24:


   Set 25:




                                         Print Forrh                   V Reset Fbfm   ^
Criminal Case Cover Sheet                                                                                                             U.S. District Court
                                                       FILED: REDAaED


Place of Offense:                       ^ Under Seal                                                         Judge Assigned:       The Hon. T.S. Ellis, III


City:                                   Superseding Indictment: yes - second superseding                     Criminal No.          l:18cr123


County: Fairfax                         Same Defendant:                no                                    New Defendant:.       yes


                                        Magistrate Judge Case No.                                            Arraignment Date: 2/28/19

                                        Search Warrant Case No.                                              R.20/R.40From:

Defendant Information:


Defendant Name: Edenilson Misael Alfaro                          Alias(es): Lil Sicario                      □ Juvenile FBI No.

Address:               Marin County, California jail

Employment:

Birth Date: xx/xx/94           SSN:                         Sex:       Male               Race:   Hispanic            Nationality: El Salvador

Place of Birth: El Salvador          Height:           Weight:                Hair: Brown         Eyes:   Brown       Scars/Tattoos


^ Interpreter Language/Dialect: [Spanish                                             Auto Description:

Location/Status:


Arrest Date:                             ^ Already in Federal Custody as of                                              in:




^ Already in State Custody               □ On Pretrial Release                 O Not in Custody

^ Arrest Warrant Requested               □ Fugitive                            □ Summons Requested

□ Arrest Warrant Pending                 □ Detention Sought                    n Bond
Defense Counsel Information:


Name:                                                                ^ Court Appointed              Counsel Conflicts:   see conflict letter


Address:                                                             □ Retained

Phone:                                                               Q Public Defender                                         Federal Public Conflicted Out

U.S. Attorney Information:


AUSA(s): Rebeca H. Bellows, Alexander Blanchard                                 Phone: (703) 299-3748,3818               Bar No.

Complainant Aaencv- Address & Phone No. or Person & Title:

TFO Raymond Betts and FBI Special Agents Paul Fisher and Carlos Fontanez
U.S.C. Citations:       Code/Section                    Offense Charged                                   Count(s)             Capital/Felonv/Misd./Pettv


  Setl:             18 use 1959(a)(5)          consp to kidnap and murder - racket            1,2                               felony

  Set 2:            18 use 1201(c)             conspiracy to kidna
                                                                ma p                          3,4                               felony

  Date:             February 21,2019           AUSA Signature:                                                                   may be continued on reverse
District Court Case Number(to be filled by deputy clerk):
                  Code/Section               Offense Charqed                Count(s)   Capital/Felony/Misd./Pettv

 Set 3:       18 use 1959(a)(1)& 2    murder In aid of racketeering   5,6              capital


 Set 4:       18 use 1201(a)(1)& 2    kidnapping resulting in death   7,8              capital


 Sets:


 Set 6:


 Set 7:


 Set 8:


 Set 9:


 Set 10:


 Set 11:


 Set 12:


 Set 13:


 Set 14:


 Set 15:


 Set 16:


 Set 17:


 Set 18:


 Set 19:


 Set 20:


 Set 21:


 Set 22:


 Set 23:


 Set 24:


 Set 25:




                                        Print Form                    , Reset Fprm
